Citation Nr: 0945842	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired bilateral 
foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active military duty from October 9, 
1978 to October 30, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied a claim 
for service connection for "pronation, both feet, congenital 
(claimed as bilateral foot injury)."  

In March 2009, the appellant testified at a videoconference 
hearing before the undersigned.  A copy of the transcript has 
been associated with the file.  

In March 2009, the appellant submitted additional evidence 
without a waiver from the RO.  The submitted private medical 
record, while not duplicative, did not include evidence 
reflecting that the Veteran had an acquired foot disability 
related to service and is not necessary to consider in order 
to adjudicate the claim.  Proceeding with the claim without a 
remand to the RO is not prejudicial to the appellant.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
appellant has an acquired foot disability that is related to 
his service.  


CONCLUSION OF LAW

An acquired bilateral foot disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In a March 2009 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the appellant of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  A 
January 2009 enclosure informed the appellant of the process 
by which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant has been able to participate 
effectively in the processing of his claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran has not 
been given a VA medical examination.  A medical examination 
is not needed to make a decision in this case.  As explained 
below, the weight of the evidence is against the claim 
because the Board relies less on lay testimony and more on 
service treatment and private medical records.  VA's duty to 
assist is not invoked where no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records and private medical 
records have been associated with the file.  The duties to 
notify and assist have been met.  



II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 2002).  A congenital 
defect is not an injury or disease for VA compensation 
purposes.  See 38 C.F.R. § 3.303 (2009).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

III. Analysis

The appellant contended in a March 2007 notice of 
disagreement that his foot disability was aggravated by 
service performed during his military service.  In March 
2009, he stated specifically: "The twenty one (21) days I 
spent in the military aggravated my feet."  He explained 
that after he returned from service he could not continue his 
old job bagging groceries because of his feet.  He stated he 
was fired from several jobs because of foot pain and was 
unable to do yard work.  

At the March 2009 Board hearing, the appellant stated he had 
problems with flat feet 10 days after starting in the Army 
(Transcript, p 3).  He had no accident; his feet just started 
becoming painful after that time (Transcript, p 4).  He went 
to sick call where the doctor looked at his feet and stated 
the appellant would have to be discharged (Transcript, p 5).  
He went to his private doctor after returning home and got 
arch supports but "they didn't do any good."  Id.  Records 
from doctors treating his feet right after separation and in 
the following years were unavailable (Transcript, p 7-8).  He 
also stated his feet never bothered him prior to service 
(Transcript, p 11).  

The appellant also submitted two lay statements.  In March 
2009, M.L.C. wrote that she had known the appellant for 20 
years or more.  She reported that the appellant had chronic 
pain in feet and as a result could not maintain jobs where 
walking was required.  The appellant got very depressed 
because of foot pain, but was told by doctors there was 
nothing that could be done.  In February 2009, C.P.E. wrote 
that she has known the appellant for over 30 years.  The 
appellant was interested in attaining a career in law 
enforcement, but most jobs the appellant has had required 
walking or standing for long periods of time.  Due to chronic 
pain in feet, the appellant was unable to perform tasks 
required.  

Service treatment records confirm the appellant was separated 
after less than a month of service.  An August 15, 1978 
report of medical history showed the appellant marked "no" 
under the category of foot trouble.  His August 15, 1978 
report of medical examination was similarly unilluminating 
for foot concerns, treatment or disability.  

An October 18, 1978 Entrance Physical Standards Board (EPSB) 
record shows the appellant had flat feet which were listed as 
"probably congenital."  The appellant stated he was not 
able to continue prolonged periods of marching, running, 
jumping, or standing without severe pain in his feet.  The 
appellant came to sick call with symptomatic flat feet.  
Physical examination showed severe flat feet with decided 
eversion of the feet.  An X-ray showed pronation of both 
feet.  The appellant was diagnosed with symptomatic pronation 
of both feet that was congenital and not amenable to 
treatment.  The appellant was found unfit for enlistment and 
medically cleared for separation.  An October 30, 1978 report 
of separation showed the appellant did not meet enlistment 
standards.  

Private records show the appellant was referred for flat feet 
by Dr. M. in February 2007.  A March 2007 record from Dr. S., 
a Doctor of Podiatric Medicine (D.P.M.), showed the appellant 
was referred to him due to pain in both feet over the medial 
arch with gradual onset of pain over several years.  "This 
has been going on for about a year; it's a gradual onset and 
appears to be worsening."  He used to wear over-the-counter 
arch support but hasn't for awhile.  The impression was: 
"mechanical midfoot, mid arch pain secondary to poor 
mechanics and hyperpronation."  

Dr. S. explained: "(T)his is likely mechanical, meaning his 
pain is related to the functioning of his foot and inability 
of some of his soft tissue structures to hold his weight up 
during stance."  The doctor stated that treatment was 
usually a shoe insert or use of corrective footwear.  The 
appellant stated that shoe inserts in the past had caused 
pain and Dr. S. responded that this may be due to worsening 
of the foot condition over time or it could just be fit 
issues with the inserts.  Dr. S. told him that his foot 
condition was not so much a "correctable deformity" as it 
was something that could be accommodated for through surgery 
or corrective footwear.  

An August 2008 record from Dr. G. showed the appellant has 
had foot pain for many years and his history was reviewed; 
the Veteran stated he was discharged from the military due to 
having flat feet and being unable to do marching and running.  
Dr. G. noted that the appellant had been evaluated by Dr. S. 
and failed to have custom orthotics made.  The impression was 
bilateral planus valgus deformity.  Dr. G. went over in 
detail with the appellant how his structural alignment needed 
to be corrected with some type of orthotic and noted that 
appellant failed to get an orthotic on two other occasions.  
Dr. G. warned that the appellant needed to follow through.  

A December 2008 follow up record from Dr. G showed the 
appellant periodically wore temporary orthotics, which gave 
mild relief.  Dr. G. stated that the office did not treat 
flat feet except with permanent orthotics.  The appellant was 
not interested in having these made.  Dr. G. noted the 
appellant had been seen by two other podiatrists in town and 
offered to refer him to another.  

Simply stated, the Veteran exhibited pes planus in service 
that was determined to be congenital.  A congenital defect is 
not an injury or disease for VA compensation purposes.  See 
38 C.F.R. § 3.303 (2009).  There was no showing of 
superimposed injury or disease in the feet during service and 
post service treatment records dated many years after service 
mostly reflect treatment for pronated arches, a symptom of 
flat feet.  There is nothing in the clinical record 
suggesting that the Veteran has an acquired foot disability 
related to active duty.  

The Board has considered the appellant's testimony that his 
feet were aggravated in service and other lay testimony to 
the effect that the Veteran has had problems with his feet 
over the years.  While the Veteran and the other lay 
testimony is competent to claim that the Veteran's feet 
bothered him, they are not competent to conclude that the 
Veteran had superimposed pathology in service.  While a 
layperson is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  The record reflects that the Veteran's 
feet did bother him, but this was due to his congenital flat 
feet.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for an acquired 
bilateral foot disability because there is no evidence of 
pertinent disability in service and no true indication that 
he currently has pertinent disability that is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of an acquired 
foot disability in service and no showing of current acquired 
foot disability associated to service, relating any current 
acquired foot disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

The preponderance of the evidence is against the Veteran's 
claim for service connection for an acquired bilateral foot 
disability.  The benefit-of-the-doubt rule does not apply, 
and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b).  

ORDER

Service connection for an acquired bilateral foot disability 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


